CABLE BARRIER SEPARATOR APPARATUS
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for extending the bracket along the first axis” in claim 37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Applicant describes “means for extending the bracket along the first axis” as “an actuator comprising a hydraulic cylinder” (Claim 18).
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a cable engagement feature configured to retain a first cable” in claims 1, 27, and 37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Applicant describes “a cable engagement feature configured to retain a first cable” as comprising, “a pair of planar sections secured to the bracket member to form a v-shape at the distal end of the bracket member” (Claims 23 and 32).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18, 27, and 37 recite the limitation "the plurality of hook members".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, “the plurality of hook members” is considered to be “the plurality of cable retaining members”.  All claims rejected as being dependent from claims 18. 27, and 37.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-38 rejected under 35 U.S.C. 103 as being unpatentable over Hung (US8146221) in view of McPeak et al. (US5419027).
Regarding claim 18, Hung teaches a cable separator (external-pulling or internal pulling) apparatus (8) comprising (Abstract; Fig. 1):
an engagement assembly comprising (see annotated Fig. 6):
a support bracket (5) (Fig. 6);
a plurality of cable retaining members (6), each cable retaining member being: slidably mounted to the support bracket (5) at a proximal end, configured to extend away from the support bracket in a first plane substantially orthogonal to the support bracket, and, provided with a cable retaining feature at a distal end (Fig. 6; see annotated Fig. 6);
a bracket member (41) disposed in the first plane between the plurality of hook members (6), the bracket member (41) being: configured to extend away from the support bracket (5) along a first axis in the first plane, and, provided at a distal end with a cable engagement feature (6’) configured to retain a first cable in alignment across the distal end when the cable engagement feature is pressed against the first cable along the first axis (Fig. 6; see annotated Fig. 6);
and, an actuator (2) operable to extend the bracket member (6’) along the first axis, wherein the actuator comprises a hydraulic cylinder (801) (Fig. 6; see annotated Fig. 6).
Hung is silent to each cable retaining member being pivotally mounted to the support bracket.
McPeak et al. teach a cable separator (pulling device) apparatus (10) comprising (Abstract; Fig. 1):
an engagement assembly comprising (see annotated Fig. 2):
a support bracket (18) (Fig. 1);
a plurality of cable retaining members (50), each cable retaining member being: pivotally mounted to the support bracket (18) at a proximal end, configured to extend away from the support bracket in a first plane substantially orthogonal to the support bracket, and, provided with a cable retaining feature at a distal end (52) (Fig. 1);
a bracket member (26b) disposed in the first plane between the plurality of hook members (50), the bracket member (26b) being: configured to extend away from the support bracket (18) along a first axis in the first plane (Fig. 11);
and, an actuator (100) operable to extend the bracket member along the first axis, wherein the actuator comprises a hydraulic cylinder (110) (Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the cable retaining members of Hung on the bracket by way of pivoting, instead of sliding, as taught by McPeak et al., because McPeak et al. demonstrates that the cable retaining members are still able to securely attach to an object for pulling for pivoting arms, in the same manner as sliding arms (McPeak, Fig. 4).  Further, when attaching Hung with pivot pins, instead of sliding rails, it is less likely for debris or an object to become stuck in the movement potion, preventing movement of the cable retaining members.
Regarding claim 19, Hung in view of McPeak et al. teach wherein each of the plurality of cable retaining members (6, Hung) are configured to pivot about corresponding pivot axes oriented substantially parallel to one another (McPeak, see annotated Fig. 2).
Regarding claim 20, Hung in view of McPeak et al. teach wherein the support bracket (5) is provided with a wall and at least two wings extending outward from the wall in second and third planes substantially parallel to the first plane (Hung, see annotated Fig. 3; Fig. 3).
Regarding claim 21, Hung in view of McPeak et al. teach wherein each of the cable retaining members (Hung, 6) is pivotally mounted (taught by McPeak in rejection of claim 18) to the support bracket (Hung, 5) by a corresponding support member (McPeak, see annotated Fig. 2) passing through the two wings and through at least one aperture in the proximal end of the cable retaining member (McPeak, see annotated Fig. 1).  Referring back to the rejection of claim 18, in order for Hung to pivot as taught by McPeak, the support members of McPeak would connect to the wings of Hung, as similarly taught in McPeak.
Regarding claim 22, Hung in view of McPeak et al. teach wherein the cable retaining feature (6) comprises a hook (Hung, see annotated Fig. 6).
Regarding claim 23, Hung in view of McPeak et al. teach wherein the cable engagement feature (6’) comprises a pair of planar sections secured to the bracket member (41) to form a V- shape at the distal end of the bracket member (41) (Hung, Fig. 6; see annotated Fig. 6).
Regarding claim 24, Hung in view of McPeak et al. teach wherein the engagement assembly is configured such that, when at least two of the plurality of cable retaining features engage corresponding cables and the cable engagement feature (6’) engages the first cable, then operation of the actuator to extend the bracket member (41) along the first axis causes the cable retaining members (6) to operate against the corresponding cables to displace the first cable along the first axis relative to the corresponding cables (Hung, Fig. 6; see annotated Fig. 6).  Because Hung teaches a pulling device that engages a first object with the cable engagement feature, Hung would be expected to have similar success, given the structure
Regarding claim 25, Hung in view of McPeak et al. teach further comprising a handle (1) attached to the support bracket (5) (Hung, Fig. 1).
Regarding claim 26, Hung in view of McPeak et al. teach wherein the hydraulic cylinder (801) comprises a piston (4) coupled to the bracket member (41) such that the bracket member and hydraulic cylinder extend along the first axis (Hung, Fig. 6; see annotated Fig. 6).
Regarding claim 27, Hung teaches a cable separator (external-pulling or internal pulling) apparatus (8) comprising (Abstract; Fig. 1):
an engagement assembly comprising (see annotated Fig. 6):
a support bracket (5) (Fig. 6);
a plurality of cable retaining members (6), each cable retaining member being: slidably mounted to the support bracket (5) at a proximal end, configured to extend away from the support bracket in a first plane substantially orthogonal to the support bracket, and, provided with a cable retaining feature at a distal end (Fig. 6; see annotated Fig. 6);
and, a bracket member (41) disposed in the first plane between the plurality of hook members (6), the bracket member (41) being: configured to extended, by an actuator (2), away from the support bracket (5) along a first axis in the first plane, and, provided at a distal end with a cable engagement feature (6’) configured to retain a first cable in alignment across the distal end when the cable engagement feature is pressed against the first cable along the first axis (Fig. 6; see annotated Fig. 6).
Hung is silent to each cable retaining member being pivotally mounted to the support bracket.
McPeak et al. teach a cable separator (pulling device) apparatus (10) comprising (Abstract; Fig. 1):
an engagement assembly comprising (see annotated Fig. 2):
a support bracket (18) (Fig. 1);
a plurality of cable retaining members (50), each cable retaining member being: pivotally mounted to the support bracket (18) at a proximal end, configured to extend away from the support bracket in a first plane substantially orthogonal to the support bracket, and, provided with a cable retaining feature at a distal end (52) (Fig. 1);
a bracket member (26b) disposed in the first plane between the plurality of hook members (50), the bracket member (26b) being: configured to extended, by an actuator, away from the support bracket (18) along a first axis in the first plane, and provided at a distal end with a cable engagement feature configured to retain a first cable in alignment across the distal end when the cable engagement feature is pressed against the first cable along the first axis (Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the cable retaining members of Hung on the bracket by way of pivoting, instead of sliding, as taught by McPeak et al., because McPeak et al. demonstrates that the cable retaining members are still able to securely attach to an object for pulling for pivoting arms, in the same manner as sliding arms (McPeak, Fig. 4).  Further, when attaching Hung with pivot pins, instead of sliding rails, it is less likely for debris or an object to become stuck in the movement potion, preventing movement of the cable retaining members.
Regarding claim 28, Hung in view of McPeak et al. teach wherein each of the plurality of cable retaining members (6, Hung) are configured to pivot about corresponding pivot axes oriented substantially parallel to one another (McPeak, see annotated Fig. 2).
Regarding claim 29, Hung in view of McPeak et al. teach wherein the support bracket (5) is provided with a wall and at least two wings extending outward from the wall in second and third planes substantially parallel to the first plane (Hung, see annotated Fig. 3; Fig. 3).
Regarding claim 30, Hung in view of McPeak et al. teach teach wherein each of the cable retaining members (Hung, 6) is pivotally mounted (taught by McPeak in rejection of claim 18) to the support bracket (Hung, 5) by a corresponding support member (McPeak, see annotated Fig. 2) passing through the two wings and through at least one aperture in the proximal end of the cable retaining member (McPeak, see annotated Fig. 1).  Referring back to the rejection of claim 18, in order for Hung to pivot as taught by McPeak, the support members of McPeak would connect to the wings of Hung, as similarly taught in McPeak.
Regarding claim 31, Hung in view of McPeak et al. teach wherein the cable retaining feature (6) comprises a hook (Hung, see annotated Fig. 6).
Regarding claim 32, Hung in view of McPeak et al. teach wherein the cable engagement feature (6’) comprises a pair of planar sections secured to the bracket member (41) to form a V- shape at the distal end of the bracket member (41) (Hung, Fig. 6; see annotated Fig. 6).
Regarding claim 33, Hung in view of McPeak et al. teach wherein the engagement assembly is configured such that, when at least two of the plurality of cable retaining features engage corresponding cables and the cable engagement feature (6’) engages the first cable, then operation of the actuator to extend the bracket member (41) along the first axis causes the cable retaining members (6) to operate against the corresponding cables to displace the first cable along the first axis relative to the corresponding cables (Hung, Fig. 6; see annotated Fig. 6).  Because Hung teaches a pulling device that engages a first object with the cable engagement feature, Hung would be expected to have similar success, given the structure, when pulling a first cable relative to a plurality of cables held by the cable retaining members.
Regarding claim 34, Hung in view of McPeak et al. teach a handle (1) attached to the support bracket (5) (Hung, Fig. 1).
Regarding claim 35, Hung in view of McPeak et al. teach the actuator (2) comprising a hydraulic cylinder (801) (Hung, Fig. 1).
Regarding claim 36, Hung in view of McPeak et al. teach wherein the hydraulic cylinder (801) comprises a piston (4) coupled to the bracket member (41) such that the bracket member and hydraulic cylinder extend along the first axis (Hung, Fig. 6; see annotated Fig. 6).
Regarding claim 37, Hung teaches a cable separator (external-pulling or internal pulling) apparatus (8) comprising (Abstract; Fig. 1):
an engagement assembly comprising (see annotated Fig. 6):
a support bracket (5) (Fig. 6);
a plurality of cable retaining members (6), each cable retaining member being: slidably mounted to the support bracket (5) at a proximal end, configured to extend away from the support bracket in a first plane substantially orthogonal to the support bracket, and, provided with a cable retaining feature at a distal end (Fig. 6; see annotated Fig. 6);
a bracket member (41) disposed in the first plane between the plurality of hook members (6), the bracket member (41) being: configured to extend away from the support bracket (5) along a first axis in the first plane, and, provided at a distal end with a cable engagement feature (6’) configured to retain a first cable in alignment across the distal end when the cable engagement feature is pressed against the first cable along the first axis (Fig. 6; see annotated Fig. 6);
and, means for extending (2)the bracket member (41) along the first (Fig. 6; see annotated Fig. 6).
Hung is silent to each cable retaining member being pivotally mounted to the support bracket.
McPeak et al. teach a cable separator (pulling device) apparatus (10) comprising (Abstract; Fig. 1):
an engagement assembly comprising (see annotated Fig. 2):
a support bracket (18) (Fig. 1);
a plurality of cable retaining members (50), each cable retaining member being: pivotally mounted to the support bracket (18) at a proximal end, configured to extend away from the support bracket in a first plane substantially orthogonal to the support bracket, and, provided with a cable retaining feature at a distal end (52) (Fig. 1);
a bracket member (26b) disposed in the first plane between the plurality of hook members (50), the bracket member (26b) being: configured to extend away from the support bracket (18) along a first axis in the first plane (Fig. 11);
and, an actuator (100) operable to extend the bracket member along the first axis, wherein the actuator comprises a hydraulic cylinder (110) (Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the cable retaining members of Hung on the bracket by way of pivoting, instead of sliding, as taught by McPeak et al., because McPeak et al. demonstrates that the cable retaining members are still able to securely attach to an object for pulling for pivoting arms, in the same manner as sliding arms (McPeak, Fig. 4).  Further, when attaching Hung with pivot pins, instead of sliding rails, it is less likely for debris or an object to become stuck in the movement potion, preventing movement of the cable retaining members.
Regarding claim 38, Hung in view of McPeak et al. teach wherein the engagement assembly is configured such that, when at least two of the plurality of cable retaining features engage corresponding cables and the cable engagement feature (6’) engages the first cable, then operation of the actuator to extend the bracket member (41) along the first axis causes the cable retaining members (6) to operate against the corresponding cables to displace the first cable along the first axis relative to the corresponding cables (Hung, Fig. 6; see annotated Fig. 6).  Because Hung teaches a pulling device that engages a first object with the cable engagement feature, Hung would be expected to have similar success, given the structure, when pulling a first cable relative to a plurality of cables held by the cable retaining members.

    PNG
    media_image1.png
    489
    523
    media_image1.png
    Greyscale

Hung, annotated Fig. 3

    PNG
    media_image2.png
    812
    767
    media_image2.png
    Greyscale

Hung, annotated Fig. 6

    PNG
    media_image3.png
    453
    353
    media_image3.png
    Greyscale

McPeak et al., annotated Fig. 2

    PNG
    media_image4.png
    447
    338
    media_image4.png
    Greyscale

McPeak et al., annotated Fig. 1
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached M-TR 6:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                         
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723